 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                     )
10   Chris Parker,                   )     SACV 18-2103JVS(JDEx)
                                     )
11                                   )     ORDER OF DISMISSAL UPON
                  Plaintiff,         )
12                                   )     SETTLEMENT OF CASE
           v.                        )
13                                   )
     Portfolio Recovery Associates,  )
14   LLC,                            )
                                     )
15                Defendant(s).      )
     ____________________________
16
17         The Court having been advised by the counsel for the parties that the above-
18   entitled action has been settled,
19         IT IS ORDERED that this action be and is hereby dismissed in its entirety
20   without prejudice to the right, upon good cause being shown within 60 days, to reopen
21   the action if settlement is not consummated.
22
23   DATED: 8/2/19                                  ___________________________
24                                                     James V. Selna
                                                    United States District Judge
25
26
27
28
